Citation Nr: 0841707	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-32 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches, to include as secondary to service-
connected bilateral hearing loss.

2.  Entitlement to service connection for migraine headaches, 
to include as secondary to service-connected bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for migraine 
headaches, to include as secondary to service-connected 
bilateral hearing loss, on the merits.  

The issue of entitlement to service connection for migraine 
headaches, to include as secondary to service-connected 
bilateral hearing loss, is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for 
migraine headaches in a March 1994 rating decision.  The 
veteran was notified of those decisions and of his right to 
appeal, but he did not perfect an appeal of that decision.

2.  The evidence added to the record since the last final 
decision in March 1994 is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision that denied the claim for 
service connection for migraine headaches is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for migraine headaches.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 1994 rating decision denied service connection for 
migraine headaches.  The veteran did not appeal that 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103.  Thus, the March 1994 decision 
is final because the veteran did not file a timely appeal.  

The veteran now claims entitlement to service connection for 
migraine headaches secondary to his service-connected 
bilateral hearing loss.  While the veteran advocates a new 
theory of entitlement to service connection, his claim is not 
new, in that the benefit sought remains the same.  He must 
therefore submit new and material evidence in order to reopen 
his claim.  Robinson v. Mansfield, 21 Vet. App. 545 (2007) 
(holding that separate theories in support of a claim for a 
particular benefit are not equivalent to separate claims); 
Bingham v. Principi, 421 F.3d 1346 (2005).

The claim of entitlement to service connection for migraine 
headaches may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed the application to reopen the claim in May 
2006.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service medical records, and the veteran's own 
statements.  The RO found that there was no evidence 
demonstrating that the veteran's migraine headaches were 
incurred or aggravated in service, and the claim was denied.  

Additional evidence received since the 1994 denial includes a 
February 2006 rating decision that granted the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The veteran's allegation of entitlement to 
service connection for migraine headaches secondary to his 
service-connected bilateral hearing loss provides evidence 
suggestive of a relationship between his migraine headaches 
and his service-connected bilateral hearing loss sufficient 
to reopen the claim, that must be presumed credible for the 
purpose of determining whether to reopen the claim.  

At the time of the March 1994 decision, the veteran's 
bilateral hearing loss had not yet been service-connected.  
The veteran's allegation of a relationship between his 
migraine headaches and his now service-connected bilateral 
hearing loss is not cumulative of the evidence of record at 
the time of the last final decision and it raises a 
reasonable possibility of substantiating the veteran's claim.  

Accordingly, the Board finds that the claim for service 
connection for migraine headaches, to include as secondary to 
service-connected bilateral hearing loss, is reopened.  


ORDER

The claim for service connection for migraine headaches, to 
include as secondary to service-connected bilateral hearing 
loss, is reopened; to that extent only, the appeal is 
allowed.
REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for migraine headaches, 
to include as secondary to service-connected bilateral 
hearing loss.

A review of the veteran's service medical records reflects 
that on examination in April 1969, prior to entry into 
service, the veteran reported that he occasionally 
experienced headaches.  His history of headaches was not 
considered disabling and he was admitted for entry into 
service.  While the veteran's service medical records do not 
demonstrate treatment for headaches, the veteran asserts that 
he experienced frequent severe headaches during his period of 
active service.  On examination in March 1971, prior to 
separation from service, the veteran complained of frequent 
or severe headaches.  No diagnosis of headaches was rendered.

Post-service records demonstrate that the veteran has been 
diagnosed with migraine headaches and that he receives 
regular treatment for his headaches.  In August 2006 and 
again in March 2008, the veteran underwent VA neurological 
examinations in conjunction with his claim for service 
connection.  On each examination, the examiner determined 
that the veteran's headaches were not caused or permanently 
worsened as a result of his service-connected hearing loss.  
However, neither examiner opined as to whether the veteran's 
headaches first manifested during his period of active 
service, or as to whether the headaches with which he is 
currently diagnosed are the same type of headaches about 
which he complained at the time of his separation from 
service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  While the veteran 
has already been afforded two VA examinations, because 
neither examiner opined as to whether the veteran's headaches 
first manifested during his period of active service, or as 
to whether the headaches with which he is currently diagnosed 
are the same type of headaches about which he complained at 
the time of his separation from service, the Board finds that 
a VA examination is necessary in order to fairly decide the 
veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
neurological examination for the 
purpose of ascertaining whether his 
current headache disorder is 
etiologically related to his period of 
active service.  The examiner should 
specifically opine as to whether it is 
as likely as not (50 percent 
probability or greater) that the 
veteran's current headache disorder is 
etiologically related to his period of 
active service and his complaints of 
headaches therein, or whether it more 
likely manifested following his 
separation from service, and is 
unrelated to his period of service, or 
to any incident therein.  The examiner 
should consider the veteran's 
statements regarding the incurrence of 
the headaches, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the veteran's report of in-
service injury but relied on the 
service medical records to provide a 
negative opinion).  The examiner should 
review the claims file and note that 
review in the examination report  The 
rationale for the opinions must be 
provided.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate time 
for response.  Then, return the case to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


